          Case 3:16-cv-02954-LB Document 417 Filed 04/16/21 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                         APR 16 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
GROUSE RIVER OUTFITTERS, LTD.,                  No.   19-16602

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02954-LB
                                                Northern District of California,
 v.                                             San Francisco

ORACLE CORPORATION,                             ORDER

                Defendant-Appellee,

and

NETSUITE, INC.,

                Defendant,

 v.

EMILY HOLTON,

                Movant.

Before: BOGGS,* M. SMITH, and BENNETT, Circuit Judges.

      The panel unanimously votes to deny the petitions for panel rehearing. [Dkt

Nos. 50, 51]. Judges Smith and Bennett vote to deny the petition for rehearing en

banc filed by Oracle, [Dkt. No. 51], and Judge Boggs so recommends. The full court

has been advised of the petition for rehearing en banc, and no judge requested a vote


      *
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
        Case 3:16-cv-02954-LB Document 417 Filed 04/16/21 Page 2 of 2




on whether to rehear the matter en banc. Fed. R. App. P. 35. The petitions for panel

rehearing and rehearing en banc, filed March 11 and 12, 2021 respectively [Dkt.

Nos. 50, 51], are DENIED.




                                         2
